Appeal by the de*499fendant from a judgment of the Supreme Court, Westchester County (LaCava, J.), rendered November 9, 1993, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court conducted a sufficient inquiry to insure that the plea was entered knowingly, voluntarily, and intelligently (see, People v Lopez, 71 NY2d 662).
Appellate review of the remaining issues raised by the defendant was effectively waived by him as part of his plea agreement. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.